        Case 1:15-cv-01955-LAP Document 498 Filed 01/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANTHONY MEDINA,                                              15 Civ. 1955 (LAP)
                                           Plaintiff,
                                                             NOTICE OF
                         -against-                           UNOPPOSED MOTION
                                                             FOR CREATION OF A
 NEW YORK STATE DEPARTMENT OF CORRECTION                     SUPPLEMENTAL
 AND COMMUNITY SUPERVISION, ET AL.                           NEEDS TRUST
                                   Defendants.
                                                             ECF CASE


PLEASE TAKE NOTICE that on the _____ day of January, 2020 at 9:00am or as soon

thereafter as counsel may be heard, attorneys for Plaintiff, Law Office of Amy Jane

Agnew, P.C., shall move, before the Honorable Loretta A. Preska, U.S.D.J., United States

Courthouse, Room 12A, 500 Pearl Street, New York, New York 10007, for the entry of

Order pursuant to 42 U.S.C. 1396p(d)(4)(A) ordering the creation of a Supplemental

Needs Trust conforming to the requirements of NY EPTL 7-1.12(a)(5), as well as the

applicable regulations of the New York State Department of Health for the benefit of

Plaintiff, Anthony Medina.

PLEASE TAKE FURTHER NOTICE that in support of this motion, Plaintiff shall rely

upon this Notice of Motion, the Letter Brief in Support of Plaintiff’s Motion and the

Declaration of Amy Jane Agnew, Esq., with exhibits, along with the docket to date in this

case.



Dated: January 21, 2020
       Far Hills, New Jersey
Case 1:15-cv-01955-LAP Document 498 Filed 01/22/20 Page 2 of 2




                                     _________ /s/ Amy Jane Agnew___
                                                 Amy Jane Agnew, Esq.,
                                                     Counsel for Plaintiff
                                   Law Office of Amy Jane Agnew, Esq.
                                             24 Fifth Avenue, Suite 1701
                                            New York, New York 10011
